     Case 2:17-cv-02002-JAM-DB Document 37 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RODNEY WAYNE JONES,                              No. 2:17-cv-02002-JAM-DB P
12                       Plaintiff,
13           v.                                        ORDER REFERRING CASE TO POST-
                                                       SCREENING ADR PROJECT AND
14    J. LEWIS, ET AL.,                                STAYING CASE
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel. This case was previously referred

18   to the Post-Screening ADR (Alternative Dispute Resolution) Project. A settlement conference

19   was held on January 19, 2021 and the case did not settle. Both parties recently expressed that a

20   second settlement conference may be useful. By separately issued minute order, this case has

21   been set for a settlement conference on October 18, 2021 at 09:30 AM before Magistrate Judge

22   Carolyn K. Delaney.

23          Currently, the parties have until July 22, 2021, to serve written discovery; until September

24   20, 2021, to conduct discovery and file any motions to compel; and until December 12, 2021, to

25   file any dispositive motions. (ECF No. 34.) Good cause appearing, however, the dates in the July

26   15, 2021 discovery and scheduling order will be vacated and the discovery and dispositive motion

27   deadlines will be stayed. The opportunity to file any necessary further discovery and/or motions

28   to compel will be preserved.
                                                       1
     Case 2:17-cv-02002-JAM-DB Document 37 Filed 07/29/21 Page 2 of 2


 1             In accordance with the above, IT IS HEREBY ORDERED that:
 2          1. This action is stayed for 120 days to allow the parties an opportunity to settle their
 3   dispute before the discovery process concludes. Except as provided herein or by subsequent court
 4   order, no other pleadings or other documents may be filed in this case during the stay of this
 5   action.
 6             2. At least seven days prior to the settlement conference, each party shall submit a
 7   confidential settlement conference statement, as described above, to the settlement judge.
 8   Defendant shall e-mail the settlement conference statement to the settlement judge’s proposed
 9   orders e-mail address. Plaintiff shall place his settlement conference statement in the U.S. mail
10   addressed to the settlement judge, United States District Court, 501 I Street, Sacramento, CA
11   95814. Plaintiff shall mail his settlement conference statement so that it is received by the court at
12   least seven days before the settlement conference.
13             3. If a settlement is reached at any point during the stay of this action, the parties shall file
14   a Notice of Settlement in accordance with Local Rule 160.
15             4. The parties remain obligated to keep the court informed of their current addresses at all
16   times during the stay and while the action is pending. Any change of address must be reported
17   promptly to the court in a separate document captioned for this case and entitled “Notice of
18   Change of Address.” See L.R. 182(f).
19   Dated: July 28, 2021
20

21
     DLB7
     jone2002.ADR
22

23

24

25

26

27

28
                                                           2
